DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Regarding claim 12, the claim recites, “A device for characterizing the surface shape of an optical element, configured to carry out the method as claimed in claim 1”.  This claimed limitation would be considered a 35 USC 112(f) limitation, with “device” being a substitute In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.).  Thus, claim 12 is rejected under 35 USC 112(a) because the claim cannot rely on the specification to provide the structure for the claimed apparatus.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for characterizing a surface, the method comprising, among other essential steps, determining a figure of the optical element based on at least two interferogram measurements using electromagnetic radiation having in each case linear input polarization or in each case circular input polarization, wherein the input polarizations for the 
	As to claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for characterizing a surface shape of an optical element, the method comprising, among other essential steps, determining a figure of the optical element based on an averaging of interferogram phases respectively obtained during two interferogram measurements, wherein the input polarizations for said two interferogram measurements are orthogonal to one another, and wherein the input polarizations for the two interferogram measurements correspond in terms of their polarization direction to the directions of eigenvectors of a Jones matrix that describes a polarization effect of the interferometric test arrangement in a region thereof traversed jointly by the reference wave and the test wave, in combination with the rest of the limitations of the above claim.
	With further regard to the above claims, the prior art of record discloses various aspects of the instant invention.  For instance, US 2018/0106591 to Hetzler et al. discloses an interferometric measuring arrangement that measures the surface shape of a test object (see Fig. 4 and the abstract).  US 2018/0263709 to ‘T Hooft et al. discloses an interferometric optical shape measuring system that uses polarized light in an interferometer to measure the shape of a measurement device (see Fig. 1 and the abstract).  ‘T Hooft also discusses Jones matrices and Jones vectors throughout.  Finally, US 2007/0171427 to Shiode discloses an interferometric system that also measures a target optical system using polarized light.  Shiode uses plural .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0106319 to Yasuno et al. discloses a Jones matrix optical coherence tomography system; “Simultaneous phase-shifting interferometry study based on the common-path Fizeau interferometer” by Feng-wei et al. discloses a Fizeau interferometer for measuring a target; and “Research on Encode Technology for Aspherical Surface Measurement Based on Real Time Hologram” by Hongjun et al. discloses interferometric measurements of a surface using a computer generated hologram as part of the interferometric device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 22, 2021